UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1327


EVALINA WALLS,

                      Plaintiff – Appellant,

          v.

DILLON COUNTY DETENTION CENTER,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cv-02551-RBH)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Evalina Walls, Appellant Pro Se. Christopher Wofford Johnson,
Fred Adam Williams, GIGNILLIAT, SAVITZ & BETTIS, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Evalina Walls appeals the district court’s order accepting

the   recommendation      of   the    magistrate      judge    as    modified   and

dismissing Walls’ Title VII sex and retaliation discrimination

claims without prejudice and dismissing the remainder of the

employment discrimination and state law claims with prejudice.

We    have   reviewed    the   record    and   find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       Walls v. Dillon Cty. Det. Ctr., No. 4:13-cv-02551-RBH

(D.S.C. Mar. 13, 2015).              We grant leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented      in    the   materials

before   this    court   and   argument     would   not     aid     the   decisional

process.



                                                                            AFFIRMED




                                        2